In an action to *559recover damages for personal injuries, the defendants VRD Construction Corp., Bruzzese & Sons Construction Corp., and Vincent Bruzzese appeal from so much of an order of the Supreme Court, Kangs County (Bruno, J.), dated May 7, 2001, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The appellants failed to satisfy their initial burden of making a prima facie showing of entitlement to judgment as a matter of law, by eliminating any triable issues of fact from the case (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Since the appellants’ motion was based solely on claimed deficiencies in the plaintiffs proof, it was properly denied, without regard to the sufficiency of the opposing papers (see Carrington v Commissioner of Westchester County Correctional Facility, 278 AD2d 352; Sterling v Town of Hempstead, 260 AD2d 628). Feuerstein, J.P., Krausman, Schmidt and Cozier, JJ., concur.